Opinion by
Hirt, J.,
The claimant had been employed as a bulldozer operator by Henry Antes for a period of about two weeks. It is agreed that his last day of work was Monday, June 16, 1958. On the following morning he was discharged by his employer because of the effect of excessive drinking on his ability to do his work properly. The board from the evidence before the referee, at the original hearing, and a second remand hearing, found: “On June 19,1958 [corrected by agreement to Monday, June 16, 1958] the claimant reported for work in an intoxicated condition and also drank intoxicants while on the job. As a result he- was discharged.” The board also found: “The claimant had been previously warned *388about drinking intoxicants- on the job.” On these findings the board concluded' that claimant was disqualified from benefits undér §402 (e) of the Unemployment Compensation Law, 43 PS §802 (e) for. willful misconduct connected with his work.
We are concerned here with the testimony as to the degree of impairment of claimant’s ability' to coordinate, both mentally and physically, because of excessive drinking. This was not the. first occasion when the employer had cause to complain of his inability to do his work on that ground. At Arnet, where he had previously operated a bulldozer for Antes, this same employer had warned him about drinking and at the hearing before the referee the claimant admitted: “At Arnet he came over there one evening and he said he didn’t care how much I drank nights and week ends, but he didn’t want anybody operating his machinery while they were drinking.” On Monday morning, June 16, the claimant appeared slightly late for work, and his demeanor suggested that he was in a state of alcoholic depression referred to, colloquially in the record, as a “hangover”. Antes operated another piece of equipment -nearby where he observed that claimant was not doing his work as directed. Nevertheless claimant was allowed to operate the bulldozer throughout the morning, and for a short time after the noon lunch period. Antes testified:. “I asked him — I left him work till 2:30 and he wasn?t getting anything accomplished, and I asked him if he had a rough week end. He stated he did. I says to him, ‘You had something to drink at noon,’ and he admitted to me he did. And so, I says to him, ‘You didn’t have no dinner with you either.’ He admitted that, too, he didn’t have no dinner. I said to him, ‘You’re really in no shape- to be operating a bulldozer,? and he said he felt-pretty tough. And. I said, ‘Okey, you go home this after*389noon.’ ” Claimant was discharged when he appeared the following morning.
Appearing for work in an intoxicated condition constitutes willful misconduct within the meaning of §402 (e) of the Act. Bates Unemployment Compensation Case, 171 Pa. Superior Ct. 529, 90 A. 2d 379. And, in our view, within the contemplation of the Unemployment Compensation Law, intoxication comprehends not only the easily recognized manifestations of excessive drinking, but also any abnormal mental or physical condition from over-indulgence which deprives an employe of the clearness of intellect or muscular control necessary for the proper performance of his work. The reasonable inferences to be drawn from the testimony as well as the credibility of the witnesses and the weight of their testimony were for the board. Ristis Unempl. Compensation Case, 178 Pa. Superior Ct. 400, 403, 116 A. 2d 271. In the light of these principles the findings of the board are amply supported by the competent evidence and the board cannot be charged with a capricious disregard of any testimony favorable to the claimant. The findings therefore are binding upon us in this appeal. Section 510 of the Unemployment Compensation Law, 43 PS §830. Tronieri Unempl. Compensation Case, 164 Pa. Superior Ct. 435, 65 A. 2d 426.
Decision affirmed.